DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Application filed on 7/19/2019.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record of US 2015/0216446 discloses a guidance and placement system and associated methods for assisting a clinician in the placement of a catheter or other medical device within the vasculature of a patient is disclosed. A method for guiding a medical device to a desired location within a vasculature of a patient is also disclosed and comprises detecting an intravascular ECG signal of the patient and identifying a P-wave of a waveform of the intravascular ECG signal, wherein the P-wave varies according to proximity of the medical device to the desired location; US 2014/0043933 discloses calibration of multiple aperture ultrasound probes, where the quality of ping-based ultrasound imaging is dependent on the accuracy of information describing the precise acoustic position of transmitting and receiving transducer elements. Improving the quality of transducer element position data can substantially improve the quality of ping-based ultrasound images, particularly those obtained using a multiple aperture ultrasound imaging probe, i.e., a probe with a total aperture greater than any anticipated maximum coherent aperture width; US 7,933,782 discloses quality assurance scorecard 
However, the cited art of record fails to teach, disclose or suggest limitations/features recited in claim 1 stating “perform a method of assessing an intravenous catheter site, the method comprising the steps of: obtaining the intravenous catheter site via a camera associated with a mobile device; obtaining a calibration object via the camera; displaying a calibration zone on a display associated with the mobile device for aligning the calibration object on the display; and storing a calibrated image comprising the intravenous catheter site, the calibration object, and the calibration zone”; and further limitations/features “wherein the calibrated image is calibrated by alignment of a calibration object on the display with the calibration zone on the display; comparing the calibrated image with at least one previously stored calibrated image of the intravenous catheter site; and determining a difference between the calibrated image and the at least one previously stored calibrated image” recited in claim 17; and corresponding features/limitations in claim 12. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0318891 – discloses a delivery device delivery system and a method for delivering substances into blood vessels. The delivery device includes a body having a first end, a second end, and an outer surface. A first substance reservoir is disposed within the body and at least one cannula extends from the first end of the body. The cannula includes a cannula tip having a cannula opening therethrough and a cannula sheathing defining an interior passage in fluid communication with the first substance reservoir. A means is provided for delivering the first substance from the first substance reservoir through one of the at least one cannula, and a means is provided for delivering the second substance through one of the at least one cannula.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669